DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 04/04/2022, Applicant, on 08/12/2022, amended Claims 1, 3, 8, 10, 15 and 17; Claims 2, 4-7, 9, 11-14, 16 and 18-20 are as previously presented.
Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	Prior 35 USC §112 rejection withdrawn in light of Applicant’s explanation and arguments during the interview held on 08/03/2022. 

5.	The 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

6.	The prior 35 USC §103 rejection Claims withdrawn in light of Applicant’s arguments and amendments. 



Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), medium (manufacture) or system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.   

9.	Claim 1 recites A method for managing transportation services comprising: determining, for a time horizon associated with a transportation management system, a combined provider prediction by combining a first predicted change in transportation provider hours resulting from distributing acquisition .. communications to transportation provider .. for the time horizon and a second predicted change in transportation provider hours resulting from distributing engagement .. digital communications to transportation provider .. for the time horizon; determining, for the time horizon associated with the transportation management system, a combined provider prediction by combining a first predicted change in received transportation requests resulting from distributing acquisition .. communications to requester .. for the time horizon and a second predicted change in received transportation requests resulting from distributing engagement .. communications to requester .. for the time horizon; generating, for the time horizon associated with the transportation management system, a predicted matching change indicating a prediction of transportation requests matched to transportation providers that result from distributing .. communications according to the combined provider prediction and the combined requester prediction by: determining a first weight for the combined provider prediction and a second weight for the combined requester prediction based on a duration of the time horizon; and utilizing an acquisition-engagement balancer .. model to generate the predicted matching change from the combined provider prediction and the combined requester prediction according to the first weight and the second weight; and determining an .. communication distribution strategy for distributing acquisition .. communications and engagement .. digital communications balanced according to the predicted matching change; and distributing acquisition .. communications and engagement .. communications in accordance with the .. communication distribution strategy by: providing a set of provider acquisition .. communications to a plurality of potential provider .. not associated with the transportation management system; providing a set of provider engagement .. communications to a plurality of provider .. already associated with the transportation management system; providing a set of requester acquisition .. communications to a plurality of potential requester .. not associated with the transportation management system; and providing a set of requester engagement .. communications to a plurality of requester .. already associated with the transportation management system, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because intermediating between transportation providers and transportation requesters is an economic activity and a business process. Claims 8 and 15 are directed to the same or similar abstract idea as Claim 1.
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as digital communications, devices, electronic communication, A non-transitory computer readable medium, at least one processor, a computer device, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 11 of the Drawings and paragraphs 111-125 of the Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-7, 9-14 and 16-20 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above and an administrator device, one or more administrator interface elements, interaction with the one or more administrator interface elements, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 2-7, 9-14 and 16-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 11 of the Drawings and paragraphs 111-125 of the Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Response to Arguments

32.	Applicant's arguments filed 08/12/2022 have been fully considered; they are found not persuasive with regard to the 35 U.S.C. 101 rejection, but persuasive with regard to the 35 U.S.C. 103 rejection. 

33.	With regard to the 35 U.S.C. 101 rejection, Applicant argues (at pp. 23-26) that the claimed invention is patentable subject matter at Step 2A, Prong Two of the 2019 PEG because "the claimed invention improves the functioning of a computer or other technology or technical field by improving the accuracy and precision of distributing digital communications to transportation providers and requesters utilizing a particular acquisition-engagement balancer machine learning model", and that "based on the Specification and the recited claim language, one of ordinary skill in the art would recognize the aforementioned improvements in accuracy and efficiency".
Examiner respectfully disagrees. As noted at MPEP 2111.01, claims must be given the broadest reasonable interpretation in light of the specification, and words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. Under BRI, as explained in detail at paragraph 9 above in this Office Action, the claims are directed to an abstract idea (Certain Methods of Organizing Human Activity) at Step 2A, Prong One of the analysis under the 2019 PEG; at Step 2A, Prong Two of the analysis, the additional elements in the claims are merely used as a tool to implement the abstract idea, which is not indicative of integration into a practical application - see MPEP 2106.05(f). Also, an improvement in distributing communications is simply an improvement of the abstract idea, and thus remains ineligible subject matter under 35 U.S.C. 101 (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15 (Fed. Cir. 2014): “According to Ultramercial, abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity. ... We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.").

34.	Applicant argues (at pp. 26-27) that "the claims are patent eligible for incorporating any asserted abstract idea into a practical application that applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception".
Examiner respectfully disagrees. Examiner respectfully notes that the court was concerned not only with the monopolistic preemption of broad areas, but also with the preemption of judicial exceptions in more narrowly constrained abstract ideas. First, a claim cannot avoid the preemption concern by limiting itself to a particular technological environment. See Alice, 134 S. Ct. at 2357-58 (limiting an abstract idea to computer environment does not mitigate preemption concerns). The Supreme Court has warned that a “draftsman’s art” should not trump the prohibitions against patenting abstract ideas. See Alice Corp., 132 S.Ct. at 2359 (citing Mayo, 132 S.Ct. at 1294 (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))). Second, the claim is still abstract and does not recite significantly more than the abstract idea.  

35.	With regard to Applicant's arguments (at pp. 27-28) concerning PTAB's decision in Ex Parte Hannun: Examiner respectfully notes that PTAB decisions are not precedential; and furthermore that the fact pattern is not similar to that in the instant claims.

36.	As noted at the beginning of this section, Applicant's arguments regarding the 35 U.S.C. 103 rejection are found persuasive, and the rejection has been withdrawn. In particular, Examiner finds the arguments persuasive (at pp. 30-33) that the combination of references do not teach "a combined requester prediction by combining a first predicted change in received transportation requests resulting from distributing acquisition digital communications to requester devices .. and a second predicted change in received transportation requests resulting from distributing engagement digital communications to requester devices", in light of the meanings ascribed to "acquisition" and "engagement" at paragraphs 39 and 40 of the Specification.



Conclusion

37.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

38.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Karambatsos (US Patent Publication 20170249653 A1) describes a method and system for providing transportation or other activity based offers and more particularly offers such as discounts, reward points, goods, services, gift certificates, etc. in relation to goods and/or services of a merchant.
Wang (US Patent Publication 20170220966 A1) describes methods and systems for providing a customized market platform for facilitating on-demand transport and delivery services for customers and service providers.

39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623